  Case 16-27585         Doc 45     Filed 12/11/18 Entered 12/11/18 08:05:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-27585
         CHARLES SMITH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/29/2016.

         2) The plan was confirmed on 11/15/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/21/2017, 01/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-27585       Doc 45        Filed 12/11/18 Entered 12/11/18 08:05:10                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $4,005.04
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,005.04


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,795.56
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $187.72
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,005.04

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN EXPRESS                 Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured          80.72           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         360.21           NA              NA            0.00       0.00
ARMY & AIR FORCE EXCHANGE SER    Unsecured      3,235.00       3,234.92        3,234.92           0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         425.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         260.00           NA              NA            0.00       0.00
ASCENSION SERVICES LP            Unsecured      1,758.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CBE GROUP                        Unsecured         291.00           NA              NA            0.00       0.00
CCI                              Unsecured      2,737.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,464.20     13,287.80        13,287.80           0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       1,072.55        1,072.55           0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         636.00           NA              NA            0.00       0.00
DEPT FOR VETERANS AFFAIRS        Unsecured         563.00           NA              NA            0.00       0.00
DEPT OF VETERAN AFFAIRS          Unsecured         307.00           NA              NA            0.00       0.00
DEPT OF VETERAN AFFAIRS          Unsecured         256.00           NA              NA            0.00       0.00
DISCOVER BANK                    Unsecured     10,152.00            NA              NA            0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         800.00           NA              NA            0.00       0.00
EASYPAY DVRA                     Unsecured      2,397.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         481.00           NA              NA            0.00       0.00
IL DEPT OF HEALTHCARE            Unsecured      3,131.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         300.00         45.35           45.35           0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      2,582.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,500.00            NA              NA            0.00       0.00
KATRICIA BOWENS                  Priority            0.00           NA              NA            0.00       0.00
KEYNOTE CONSULTING               Unsecured         360.00           NA              NA            0.00       0.00
Mabt/Contfin                     Unsecured         635.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00           NA              NA            0.00       0.00
PALOMAR ASSOCIATES               Unsecured      2,910.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-27585        Doc 45     Filed 12/11/18 Entered 12/11/18 08:05:10                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
PEOPLES GAS LIGHT & COKE CO    Unsecured      2,737.00       2,737.21      2,737.21           0.00        0.00
Sonnenschein Fnl Svcs          Unsecured         250.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA          80.72         80.72           0.00        0.00
US DEPT OF ED NELNET           Unsecured            NA     81,426.38     81,426.38            0.00        0.00
US DEPT OF ED NELNET           Unsecured     13,375.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured     11,844.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      8,254.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      7,656.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      7,360.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      5,500.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      4,500.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      3,500.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      3,069.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      1,772.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      1,222.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      1,000.00            NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured         701.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                     $0.00                $0.00                $0.00
TOTAL SECURED:                                              $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $101,884.93                 $0.00                $0.00


Disbursements:

       Expenses of Administration                            $4,005.04
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $4,005.04




UST Form 101-13-FR-S (09/01/2009)
  Case 16-27585         Doc 45      Filed 12/11/18 Entered 12/11/18 08:05:10                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
